Case 2:17-cv-12320-DML-APP ECF No. 108 filed 10/10/19                 PageID.7731      Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 SUSAN WHITE, KAYLA WHITE,
 CODY CAMPBELL, and BRAEDEN
 CAMPBELL,

                Plaintiffs,                                  Case Number 17-12320
 v.                                                          Honorable David M. Lawson

 FCA US, LLC and CLARENCE HEATH,

                Defendants.
                                               /

                              ORDER STRIKING PROPOSED ORDER

        On September 26, 2019, the plaintiffs filed a motion to seal a proposed settlement

 agreement. That filing included as an exhibit a proposed order. Counsel is obliged to be aware of

 and follow the CM/ECF procedures. “Proposed orders must be submitted to the judge to whom

 the case is assigned . . . via the link located under the Utilities section of CM/ECF.” E.D. Mich.

 Electronic Filing Policies and Procedures R11(a). If a proposed order is accepted, the Court will

 then docket it with the Judge’s electronic signature. “Proposed” orders and judgments should

 never be e-filed and docketed by a party. The Court therefore will strike the proposed order.

        Accordingly, it is ORDERED that the Clerk shall STRIKE the proposed order attached

 to the plaintiffs’ motion to seal (ECF No. 98-5).

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Date: October 10, 2019
Case 2:17-cv-12320-DML-APP ECF No. 108 filed 10/10/19                     PageID.7732   Page 2 of 2




                                     PROOF OF SERVICE

                  The undersigned certifies that a copy of the foregoing order was
                  served upon each attorney or party of record herein by
                  electronic means or first-class U.S. mail on October 10, 2019.

                                             s/Susan K. Pinkowski
                                             SUSAN K. PINKOWSKI




                                               -2-
